Citation Nr: 0500110	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or by reason of 
being housebound (HB).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1984 to April 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

38 C.F.R. § 20.1304(a) provides that "[a]n appellant and his 
or her representative, if any, will be granted a period of 90 
days following the mailing of notice to them that an appeal 
has been certified to the Board for appellate review and that 
the appellate record has been transferred to the Board, or 
until the date the appellate decision is promulgated by the 
Board of Veterans' Appeals, whichever comes first, during 
which they may submit . . . additional evidence . . ."  

In this case, VA Form 8, Certification of Appeal, was 
executed on March 5, 2003, but additional evidence was 
received at the Board in July 2003.  And even more additional 
evidence was received in July 2004, all after expiration of 
the 90-days period specified as following notification of the 
appellate certification.  However, here, there is no copy of 
any RO letter to the veteran or her representative notifying 
either of them of the date of certification of the appeal.  

In any event, these additional records pertain to the 
veteran's impaired vision and service connection is not in 
effect for any disability involving her eyes.  

On the other hand, a March 2002 Medical Statement For 
Consideration of Aid and Attendance or Housebound Benefits 
indicates the appellant could walk short distances (of 100 to 
200 feet), feed, and perform toilet functions without the 
assistance of another but was unable to leave home, bath, or 
dress without the assistance of another.  The diagnoses were 
fibromyalgia with chronic pain; hypertension, well 
controlled; asthma, well controlled; and irritable bowel, 
under fair control.  

The veteran is service-connected for the following 
disabilities: (1) major depression with psychotic features 
(previously diagnosed as an anxiety disorder), rated 
70 percent; fibromyalgia and fibromyositis with multiple 
joint pain, including cervical myalgia, rated 40 percent; 
migraine headaches, rated 10 percent; hypertension, rated 10 
percent; arthritis of the wrists, rated 10 percent; and 
noncompensable ratings are assigned for fibroid of the 
uterus, singles and herpes zoster, fibrocystic breast disease 
with biopsy scar, and periodontal disease.  These ratings and 
a total disability rating based on individual unemployability 
(TDIU) have been in effect since April 5, 1995, the day 
following her discharge from active military service.  

In the September 2002 rating decision at issue, the RO 
determined that the March 2002 Medical Statement mentioned 
did not indicate the veteran required the assistance of 
another "solely due to service-connected disabilities."  It 
was also noted that VA outpatient treatment (VAOPT) records 
showed treatment for her service-connected disabilities but 
did not show that she required assistance with the needs of 
daily living or was housebound.  

In the representative's VA Form 646, and in the October 2004 
Informal Hearing Presentation, it was requested that the 
veteran be afforded a VA examination to determine whether she 
is entitled to the benefits in question.



In view of the foregoing, particularly the severity of the 
veteran's service-connected disabilities, and for the purpose 
of completeness of the record, she should be provided 
comprehensive rating examinations to determine whether she is 
entitled to SMC based on the need for regular A&A or by 
reason of being HB due solely to her service-connected 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  

2.  Schedule the veteran for an appropriate VA 
medical examination to assess whether she is in 
need of the regular A&A of another person or is 
HB due solely to her service-connected 
disabilities.  

And to facilitate making this determination, the 
claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder - including a copy of this remand.  All 
necessary diagnostic testing and evaluation 
should be done, and the examiner should review 
the results of any testing prior to completion of 
the examination report.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

3.  Then readjudicate the claim in light of any 
additional evidence obtained.  If the benefit 
sought is not granted to the veteran's 
satisfaction, prepare a supplemental statement of 
the case (SSOC) and send it to her and her 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


